Affirmed; Opinion Filed July 30, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00260-CR

                            STEVEN LENARD HAMES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-76067-I

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                    Opinion by Justice Evans

       Steven Lenard Hames appeals his conviction for aggravated assault of a public servant.

The jury assessed punishment at fifty years’ imprisonment. On appeal, appellant contends that the

evidence is insufficient to support the conviction. We affirm.

                                        BACKGROUND

       Officers Colton Ables, Eric Zimmerman and Daniel Higginson responded to an assault in

progress call at a hotel in Mesquite. The officers were a given a description of the suspect and the

suspect’s vehicle. Ables and Zimmerman were riding together; Higginson was in a separate

vehicle. When Ables pulled into the parking lot of the hotel, he saw a vehicle matching the

description and activated his overhead lights. The vehicle drove around him and Higginson

became the lead in a chase that lasted about ten minutes. Ables testified that during the chase,

appellant drove erratically like he was trying to get away. Zimmerman testified that it was not the
typical evading arrest kind of driving because instead of driving as fast as possible to get the

officers to stop chasing him, he drove through the parking lots of various businesses and ended up

driving in circles.

        The chase ended when appellant drove behind a strip shopping center into an enclosed area

with only one entrance or exit. Ables pulled his vehicle behind Higginson’s vehicle, leaving room

on the right side of Higginson’s vehicle for appellant’s vehicle to pass through and exit.1 As the

officers got out of their vehicles, appellant backed up and struck Higginson’s and then a cement

post. All three officers shouted at appellant to stop. Appellant drove forward, with tires squealing,

into the enclosed area and turned his vehicle around so that it was facing the officers. As appellant

accelerated, the officers opened fire. Appellant’s vehicle then swerved past the officers into a wall.

The officers removed appellant from the car, gave him medical care, and arrested him. A video of

the chase was recorded on Ables’s in-car dash camera and on the body cameras worn by both

Ables and Zimmerman.

                                                  ANALYSIS

        In his sole issue, appellant contends that the evidence is insufficient to support the

conviction. We disagree.

        In reviewing the sufficiency of the evidence, we view all the evidence in the light most

favorable to the verdict, and determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

313 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). We assume the fact-

finder resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences

in a manner that supports the verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.



    1
      The department’s policy required officers involved in a chase not to block the suspect in an enclosed area and
to leave room for the suspect to escape.
                                                       –2–
2007). We defer to the trier of fact’s determinations of witness credibility and the weight to be

given their testimony. Brooks, 323 S.W.3d at 899.

          Knowledge and intent may be inferred from the person’s acts, words, and conduct, as well

as the surrounding circumstances. See Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App.

1991); Parramore v. State, 853 S.W.2d 741, 745 (Tex. App.—Corpus Christi–Edinburg 1993, pet.

ref’d).

          A person commits the offense of aggravated assault if he intentionally or knowingly

threatens another with imminent bodily injury and uses or exhibits a deadly weapon during the

commission of the assault. TEX. PENAL CODE ANN. §§ 22.01(a)(2) (West Supp. 2017), 22.02(a)(2)

(West 2011). When a person commits aggravated assault against a person he knows is a public

servant lawfully discharging an official duty, the offense is a first degree felony.          Id. at

§ 22.02(b)(2)(B). A motor vehicle may become a deadly weapon if the manner of its use is capable

of causing death or serious bodily injury. Ex part McKithan, 838 S.W.2d 560, 561 (Tex. Crim.

App. 1992).

          Appellant relies on the video of the offense to demonstrate that there was insufficient

evidence to support his conviction. Appellant claims that the video shows that appellant was not

driving towards the officers because the direction that the tires were turned indicates his intent to

drive out of the area through a gap between the squad car and the sidewalk. The argument that

appellant was merely trying to get out of the area and was not trying to run over the officers was

presented at trial and rejected by the jury. The record shows that during deliberations, the jury

viewed videos numerous times before reaching a verdict. The videos show the vehicle accelerating

as it drove towards the officers with tires squealing and the officers moving out of the way of the

vehicle. The videos also show the officers shouting repeatedly for appellant to stop.




                                                –3–
        In addition to the videos of the offense, the jury heard the testimony of the officers. Ables

testified that when appellant hit Higginson’s vehicle, he feared for Higginson’s life because of the

danger of Higginson being run over. Ables testified that when appellant was screeching his tires

and accelerating with the vehicle heading towards the officers after he had already hit Higginson’s

vehicle, he feared he and the other officers were going to be run over. Zimmerman testified that

it appeared to him that appellant was driving straight at the officers based on the way he lined his

vehicle up and accelerated; that when he heard the wheels squealing like they could be heard on

the video, he thought that appellant was ready to drive right at the officers. Zimmerman also

testified that he believed appellant was intentionally trying to run into the officers because he had

already shown them that he was willing to do it once by hitting Higginson’s vehicle. Zimmerman

testified that when he discharged his firearm, he was concerned for his and the safety the other

officers safety.

        Viewing the evidence in the light most favorable to the verdict, we conclude a rational trier

of fact could have found beyond a reasonable doubt that appellant intentionally or knowingly

threatened the officers with imminent bodily injury. See Martinez v. State, Nos. 01-06-01164-CR,

01-06-01165-CR, 2008 WL 4427660 (Tex. App.—Houston [1st Dist.] Oct. 2, 2008, pet. ref’d)

(not designated for publication) (officer’s testimony that he feared he was in danger of being run

over by appellant when the vehicle sped towards him and had only seconds to jump out of the way

sufficient to overcome evidence that the only way out of the parking lot was through the

passageway where the officer stood). We overrule appellant’s sole issue.




                                                –4–
                                       CONCLUSION

       We affirm the trial court’s judgment.



                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
170260F.U05




                                               –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 STEVEN LENARD HAMES, Appellant                       On Appeal from the Criminal District Court
                                                      No. 2, Dallas County, Texas
 No. 05-17-00260-CR         V.                        Trial Court Cause No. F16-76067-I.
                                                      Opinion delivered by Justice Evans,
 THE STATE OF TEXAS, Appellee                         Justices Lang-Miers and Schenck
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of July, 2018.




                                                –6–